                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    BRIAN SULLIVAN,                                   )
                                                      )
          Plaintiff,                                  )
                                                      )           NO. 3:20-cv-00752
    v.                                                )           JUDGE RICHARDSON
                                                      )
    THE NISSAN SUPPLEMENTAL                           )
    EXECUTIVE RETIREMENT PLAN II                      )
    and NISSAN NORTH AMERICA, INC.,                   )
                                                      )
          Defendants.                                 )

                                  MEMORANDUM OPINION

         Pending before the Court is Defendants’ Motion to Dismiss for Failure to Exhaust

Administrative Remedies. (Doc. No. 21, the “Motion”). Plaintiff has responded. (Doc. No. 28).

Defendants have replied. (Doc. No. 34). The motion is ripe for review.

         For the reasons discussed herein, the Motion will be denied.

                                  FACTUAL BACKGROUND1

         Plaintiff worked for Defendant Nissan for over 25 years. (Doc. No. 1 at 4). From 2013-

2017, Plaintiff worked as the Director of Batteries for Nissan. (Id.). On April 1, 2017, Plaintiff was

promoted to be Vice President of Powertrain and Battery Operations of Nissan, where he served

until the company sold the department to the Envision Group in April 2019. (Id.). When the

batteries department was sold, Plaintiff continued in his employment with Defendant Nissan as the

Vice President of Powertrain. (Id.). Plaintiff’s last day of employment with Defendant Nissan was




1
 The facts set forth herein are alleged in Plaintiff’s Complaint and are accepted as true for purposes
of the Motion. To the extent that allegations referred to below are legal conclusions, however, they
are not accepted as true but rather are identified as merely what Plaintiff claims, and not what the
Court is accepting as true for purposes of the Motion.
                                                  1
March 13, 2020. (Id. at 2). He resigned to work with his former department (now at Envision).

(Id.).

         During his exit interview on March 12, 2020, Plaintiff “made a verbal request as to the

status of his . . . benefit payment”2 under the Nissan Supplemental Executive Retirement Plan II

(the “Plan”) (Id. at 5).3 That same day, a representative from Nissan’s Human Resources

Department sent an email to Susan Gritton, Senior Counsel for Nissan, asking her to assist Plaintiff

with questions regarding “his SERP.”4 (Id.). Senior Counsel Gritton asked Plaintiff how she could

assist him. (Id.). Plaintiff responded that he would “just like to understand the process to initiate

the SERP II payment for October 2020.” (Id.). Senior Counsel Gritton responded that the “SERP

II Administrative Committee must first make a recommendation as to your eligibility for payment”

and that Defendant Nissan must decide whether his new position was in violation of the Plan’s

non-competition provision. (Id.). At her request, Plaintiff responded with information answering

her questions regarding his new title, job responsibilities, and start date. (Id.). The Plan’s non-




2
  The Court does not understand what Plaintiff means in referring to a “request”—as opposed to
an inquiry—“as to the status” of his benefit payment. In particular, the Court cannot tell what
Plaintiff “requested” as to that status; perhaps he (allegedly) requested merely an update as to the
status, but the Court has no way of knowing for certain based on what is in the Complaint.
3
  The parties both seem to agree that the Plan at issue is an ERISA plan. Neither party indicates
whether the Plan is, more specifically, an ERISA top hat plan. In previously ruling on a Motion to
Dismiss in the related case Vest, the Court noted that if the type of plan is material or contested,
the parties should thoroughly brief their arguments regarding what type of plan is before the Court.
(3:19-cv-01021, Doc. No. 34 at 11). For purposes of this Motion, as it appears that the parties do
not contest that the Plan is an ERISA plan, the Court will assume that the Plan is an ERISA plan.
However, the Court reminds the parties that it expects fulsome briefing on this issue should it
become contested or dispositive.
4
  Although it seems clear that the reference to “SERP” was a reference to “the Plan,” it is unclear
exactly what was meant by “his [Plaintiff’s] SERP”; likely this was intended to refer to Plaintiff’s
rights or benefits (whatever they may be) under the Plan and/or the process to exercise such rights
or receive benefits payable (if any).
                                                 2
competition provision states that Defendants’ obligation to pay benefits under the Plan is expressly

conditioned upon the participant refraining from:

       either directly or indirectly, solely or jointly with other persons or entities, owning,
       managing, operating, joining, controlling, consulting with, rendering services for
       or participating in the ownership, management, operation or control of, or being
       connected as an officer, director, employee, partner, principal, agent, consultant or
       other representative with, or permitting his/her name to be used with any business
       or organization (a “Competing Company”) with which the Company competes.

(Doc. No. 1-2 at 10).

       The Vice President of Human Resources thereafter issued a letter dated April 30, 2020,

which Plaintiff calls an “advisory opinion,” (Doc. No. 1 at 6), which stated:

              This letter responds to your request for an opinion from the Administrative
       Committee of the Nissan Supplemental Executive Retirement Plan II (“SERP II”)
       on whether providing services for AESC would create a forfeiture of your benefits
       under the non-competition clause of the SERP II.

              Please be advised that under the terms of the SERP II, only Senior Vice-
       Presidents of the company, by majority vote, are empowered to make formal,
       binding decisions regarding possible breaches of the confidentiality and non-
       competition conditions of the SERP II. Consequently, an opinion from the
       Administrative Committee and/or any member of the Administrative Committee is
       advisory only.

               The SERP II expressly conditions payment of any benefit on the employee
       complying with certain confidentiality obligations and on the employee not
       rendering services directly or indirectly to any “Competing Company” as the SERP
       II defines that term.

               As mentioned above, you have inquired whether providing services for
       AESC would create a forfeiture of your SERP II benefits. We deem that it would.
       AESC is a company that manufactures and distributes or plans to manufacture and
       distribute batteries and/or other component parts to automobiles manufacturers.
       While Nissan may currently be AESC’s sole customer, it is known that AESC’s
       intentions are to sell to other OEMs that compete with Nissan.

               Because AESC manufactures and distributes or plans to manufacture and
       distribute batteries and/or other component parts to OEMS other than Nissan, such
       employment by you would be in direct violation of the non-competition provision
       set forth in Section 2.3(b) of the SERP II and would result in a forfeiture of your
       benefits.

                                                  3
(Doc. No. 1-3, “April Letter”).

        Plaintiff asserts that Defendants have neither denied nor granted his claim for benefits.

(Doc. No. 1 at 3). Plaintiff asserts that the April Letter was not a denial of benefits and that,

therefore, he should be deemed to have exhausted his administrative remedies under the Plan. (Id.

at 2-4). Plaintiff asserts that the Senior Vice Presidents (“SVPs”) have failed to vote on whether

his work with Envision violates the non-competition provision of the Plan, and he has therefore

not received a denial of benefits. (Id. at 7).

        The Complaint sets forth a single count, for breach of contract under 29 U.S.C. §

1132(a)(1)(B).

        This matter is related to two other matters before this Court, Vest v. The Nissan

Supplemental Executive Retirement Plan II et al, 3:19-cv-01021, and Delauter v. The Nissan

Supplemental Executive Retirement Plan II et al, 3:20-cv-00609. In Vest, this Court previously

ruled on a Motion to Dismiss or Alternatively, Compel Arbitration and Stay Proceedings which

involved interpreting the same Plan at issue in this case. Vest v. The Nissan Supplemental Exec.

Ret. Plan II, No. 3:19-CV-1021, 2020 WL 7695261 (M.D. Tenn. Dec. 28, 2020). In Delauter, this

Court recently denied a Motion to Dismiss for Failure to Exhaust Administrative Remedies. No.

3:20-cv-609, 2021 WL 2515238 (M.D. Tenn. June 18, 2021).

                                        LEGAL STANDARD

        For purposes of a motion to dismiss under 12(b)(6), the Court must take all of the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                                 4
liable for the misconduct alleged. Id. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice. Id. When there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief. Id. at 1950. A legal conclusion, including one couched as a factual

allegation, need not be accepted as true on a motion to dismiss, nor are mere recitations of the

elements of a cause of action sufficient. Id.; Fritz v. Charter Township of Comstock, 592 F.3d 718,

722 (6th Cir. 2010), cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover,

factual allegations that are merely consistent with the defendant’s liability do not satisfy the

claimant’s burden, as mere consistency does not establish plausibility of entitlement to relief even

if it supports the possibility of relief. Iqbal, 556 U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such

allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bold” allegations. Id. at 681. The question is whether the remaining allegations—factual

allegations, i.e., allegations of factual matter—plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Federal Rule of Civil Procedure 8 and thus must be

dismissed pursuant to Rule 12(b)(6). Id. at 683.

        As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Rule 12(b)(6) unless the motion is converted to one for summary judgment under

Rule 56. Fed. R. Civ. P. 12(d). When a document is referred to in the pleadings and is integral to



                                                    5
the claims, it may be considered without converting a motion to dismiss into one for summary

judgment. Doe v. Ohio State Univ., 219 F.Supp.3d 645, 652-53 (S.D. Ohio 2016); Blanch v. Trans

Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

                                            DISCUSSION

         Defendants argue that this case should be dismissed pursuant to Rule 12(b)(6) because

(supposedly) Plaintiff failed to exhaust the administrative remedies set forth in the Plan prior to

filing the lawsuit, including by arbitrating the final review of his claim as (according to

Defendants) he was obligated to do.5 (Doc. No. 22 at 1). As relief alternative to dismissal and if

the Court determines the April Letter not to have been a denial, Defendants ask the Court to remand

this case. (Id. at 16). Plaintiff responds that the Court should deem Plaintiff’s claim exhausted and

therefore not dismiss the case. (Doc. No. 28 at 9). Plaintiff also argues that remand is inappropriate.

(Id. at 20).

         A. Evidence and Conversion to Summary Judgment6

         Fed. Rule of Civ. P. 12(d) states that “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters

outside the pleadings are presented to and not excluded by the court, the motion must be treated

as one for summary judgment under Rule 56. All parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.” However, there is an exception to this




5
    However, the pending Motion does not ask the Court to compel arbitration.
6
  Plaintiff also seems to argue that the motion should be converted to a motion for summary
judgment because Defendants are raising failure to exhaust as an affirmative defense. The Court
has already thoroughly analyzed this issue in the related Delauter case, finding that conversion of
a motion to dismiss into a motion for summary judgment is inappropriate when the affirmative
defense appears on the face of the Complaint. (3:20-cv-00609, Doc. No. 57). Here, the affirmative
defense likewise appears on the face of the Complaint, and Defendants rely only on the Complaint
in arguing in support of dismissal. Therefore, the Court is unpersuaded that it should convert the
Motion into a motion for summary judgment.
                                                   6
Rule: “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and

any exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426,

430 (6th Cir. 2008); Doe, 219 F. Supp. 3d at 652-53; Blanch, 333 F. Supp. 3d at 791-92. “It must

also be clear that there exist no material disputed issues of fact regarding the relevance of the

document.” Mediacom Se. LLC v. BellSouth Telecommunications, Inc., 672 F.3d 396, 400 (6th

Cir. 2012) (cleaned up). “In other words, if the authenticity, validity, or enforceability of a

document is not in dispute, the court may consider it on a motion to dismiss, but a genuine dispute

as to the legal sufficiency of a document requires the court to consider the issue under a motion

for summary judgment standard.” Lewis Lumber & Milling, Inc. v. Mereen-Johnson, LLC, No.

3:17-CV-00643, 2018 WL 6181356, at *2 (M.D. Tenn. Nov. 27, 2018).

       The Court must first determine whether it can properly consider the exhibit attached to

Plaintiff’s Response. (Doc. No. 28-1). Plaintiff attached a single document containing an email

chain (consisting of four emails) between Plaintiff and Carlos Guerra, a Human Resources

representative for Defendants. The oldest email is an April 30, 2020 email from Guerra to Plaintiff

purportedly attaching both the April Letter and a copy of the Plan. The next oldest email, dated

May 6, 2020, is from Plaintiff to Guerra thanking him for sharing the April Letter and asking when

the SVPs would make a formal decision on the matter. The next oldest email, dated July 2, 2020,

is from Plaintiff to Guerra inquiring about “next steps and timing.” The most recent email is an

email dated July 10, 2020, from Guerra to Plaintiff advising him of the right to appeal the decision

set forth in the April Letter and requesting that Plaintiff let Guerra know if he would like to appeal.




                                                  7
       Plaintiff states that this email chain was not referenced in the Complaint, but he argues that

the Court should consider the email chain and convert the Motion into a motion for summary

judgment. (Doc. No. 28 at 8). Defendants claim that the email chain was “essentially referenced”

in the Complaint and that therefore the Court can consider it and still consider the Motion as a

motion to dismiss. (Doc. No. 34 at 6-7).

       The Court is unpersuaded by the case law cited by Defendants that indicates that “any

matters attached to the pleadings are considered part of the pleadings as well as documents that

are referred to in the complaint or are ‘central’ to the claim.” Snodgrass-King Pediatric Dental

Assocs., P.C. v. DentaQuest USA Ins. Co., 79 F. Supp. 3d 753, 761 (M.D. Tenn. 2015) (emphasis

added); see also Hira v. New York Life Ins. Co., No. 3:12-CV-373, 2014 WL 2177799, at *7 (E.D.

Tenn. May 23, 2014) (emphasizing that a document was integral to the complaint, but also noting

that the complaint referenced the document); Kerns v. Caterpillar, Inc., 583 F. Supp. 2d 885, 896

(M.D. Tenn. 2008) (same). Though Snodgrass-King uses the disjunctive “or,” all of the Sixth

Circuit cases the opinion cites to use the conjunctive “and.” E.g., Jackson v. City of Columbus, 194

F.3d 737, 745 (6th Cir. 1999), abrogated by Swierkiewicz v. Sorema N. A., 534 U.S. 506, 122 S.

Ct. 992, 152 L. Ed. 2d 1 (2002) (“Documents attached to a motion to dismiss are considered part

of the pleadings if they are referred to in the plaintiff’s complaint and are central to the plaintiff’s

claim.” (emphasis added)). The undersigned has also regularly stated the rule as requiring both

that the document have been referred to in the complaint and have been central to the claim, instead

of only requiring one scenario to be present. E.g., Thompson v. Hendrickson USA, LLC, No. 3:20-

CV-00482, 2021 WL 848694, at *4 (M.D. Tenn. Mar. 5, 2021) (“When a document is referred to

in the pleadings and is integral to the claims, it may be considered without converting a motion to

dismiss into one for summary judgment.” (emphasis added)) (Richardson, J.).



                                                   8
       The email chain attached to the Response is not specifically referred to in the Complaint.

The email chain apparently included an attachment of the April Letter, which is referenced and

quoted at length in the Complaint (which is why Defendants seem to argue that the email chain is

“essentially referenced” in the Complaint). However, because the email chain itself is not

referenced in the Complaint, the Court finds that it cannot consider it on a motion to dismiss, even

though it might be (as both parties argue) integral to the claim therein. The Court additionally

declines to convert the Motion into one for summary judgment. Thus, the Court will not consider

the email chain in any way, or for any purpose, in resolving the current Motion.7

       B. Exhaustion8



7
  Above, the Court has described the email chain because it believes that understanding its
substance is necessary to understand why the Court rejects each party’s view that (and as to how)
the email chain should be considered at this stage. The Court wishes to emphasize that its
demonstrated familiarity with the email chain does not mean that the Court will have it in the back
of its mind when deciding the instant Motion; rather, the Court is disregarding it entirely, in all
respects, at this stage.
8
  In the Reply, Defendants claim that since Plaintiff waited some period of time, instead of
immediately filing in federal court, he should be estopped from claiming that he is deemed to have
exhausted his administrative remedies. (Doc. No. 34 at 2-3) (citing Jordan v. Reliance Standard
Life Ins. Co., No. 1:16-CV-23, 2018 WL 543041, at *4 (E.D. Tenn. Jan. 24, 2018), and Tindell v.
Tree of Life, Inc., 672 F. Supp. 2d 1300, 1311 (M.D. Fla. 2009)). In their Memorandum in support
of their Motion (Doc. No. 22), Defendants did make a general complaint about Plaintiff “wait[ing]
months without any further communications with Defendants” after the purported denial, but they
did not make an estoppel argument based on Plaintiff’s waiting. As the estoppel argument was
raised only in (i.e., not until) Defendants’ Reply, the Court will not consider it in ruling on this
Motion. Malin v. JPMorgan, 860 F. Supp. 2d 574, 577 (E.D. Tenn. 2012) (“It is well-settled that
a movant cannot raise new issues for the first time in a reply brief because consideration of such
issues ‘deprives the non-moving party of its opportunity to address the new arguments.’” (citation
omitted)). The issue of whether the claim was deemed exhausted was not raised for the first time
in Plaintiff’s Response, as Defendants focus their Memorandum on exhaustion and reference
whether or not Plaintiff should be deemed exhausted. (Doc. No. 22 at 17-18). In the Memorandum
in support of the Motion, Defendants actually seem to take the opposite position by saying that
Plaintiff “jumped the gun” and “immediately fil[ed] a lawsuit.” (Id. at 9). Additionally, the Court
notes that much of Defendants’ estoppel argument is based on the email chain the Court has
previously chosen to exclude. Therefore, the Court will not consider this argument in ruling on the
present Motion.
                                                 9
        Defendants argue that the April Letter was a “denial” and thus something that Plaintiff was

required to appeal in order to exhaust his administrative remedies. (Doc. No. 22 at 2, 7). Because

Plaintiff did not appeal, Defendants argue, Plaintiff did not exhaust his administrative remedies

before filing this lawsuit. (Id. at 2, 7-8). In response, Plaintiff argues that it does not matter if the

April Letter (which Plaintiff calls an “advisory opinion,” as noted above) constituted a “denial,”

because Defendants have failed to follow their own internal procedure as laid out in the Plan

(“Claims Procedure”). (Doc. No. 28 at 9).

        “The administrative scheme of ERISA requires a participant to exhaust his or her

administrative remedies prior to commencing suit in federal court.” Miller v. Metro. Life Ins. Co.,

925 F.2d 979, 986 (6th Cir. 1991). “This is the law in most circuits despite the fact that ERISA

does not explicitly command exhaustion.” Ravencraft v. UNUM Life Ins. Co. of Am., 212 F.3d

341, 343 (6th Cir. 2000).

        An applicable regulation provides that:

                Except as provided in paragraph (l)(2) of this section, in the case of the
        failure of a plan to establish or follow claims procedures consistent with the
        requirements of this section, a claimant shall be deemed to have exhausted the
        administrative remedies available under the plan and shall be entitled to pursue any
        available remedies under section 502(a) of the Act on the basis that the plan has
        failed to provide a reasonable claims procedure that would yield a decision on the
        merits of the claim.
29 C.F.R. § 2560.503-1(l)(1).

        In Vest, a case that is related to this one and that involved interpreting the same Plan

document, the Court found that “Defendants have failed to follow the Claims Procedure and

provide Plaintiff with a decision on the merits of her claim, and the Court will therefore deem

Plaintiff’s claim exhausted.” 2020 WL 7695261, at *8. The Court in Vest ultimately found that:

                Because Defendants failed to follow the Claims Procedure as laid out in the
        Plan, the Court finds that Plaintiff properly exhausted her rights and can bring a
        claim in federal court. Nale v. Ford Motor Co. UAW Ret. Plan, 703 F. Supp. 2d

                                                   10
       714, 720 (E.D. Mich. 2010) (“Defendant thus failed to follow its own Claims
       Procedure. Pursuant to federal regulations, Plaintiff is ‘deemed to have exhausted
       the administrative remedies available under the plan.’ ” (quoting 29 C.F.R. §
       2560.503-1(l)). Having found that Plaintiff is deemed to have exhausted her
       administrative remedies under the Plan, the Court does not reach the issue of
       whether it would be appropriate to excuse Plaintiff from the exhaustion requirement
       on the grounds that exhaustion would be futile.

                As a consequence of Plaintiff properly exhausting her administrative
       remedies, she is “entitled to pursue any available remedies under section 502(a) of
       the Act on the basis that the plan has failed to provide a reasonable claims procedure
       that would yield a decision on the merits of the claim.” 29 C.F.R. § 2560.503-
       1(l)(1). As this action is an available remedy under section 502(a) of the Act, she is
       entitled to pursue it. And she is entitled to do so irrespective of any obligation the
       Plan purportedly imposes on her to arbitrate; any such arbitration is among the
       administrative remedies Plaintiff is deemed to have exhausted. And since she has
       exhausted them, she is not required to exhaust them again (even partially) by
       returning to them—such as by returning to the administrative remedies (i.e., Claims
       Procedure) to arbitrate. The fact that arbitration never occurred here does not serve
       to suggest that it should occur now; instead, it serves merely to highlight the reason
       why it never occurred: Defendants simply failed to follow their own Claims
       Procedure and thus “failed to provide a reasonable claims procedure that would
       yield a decision on the merits of the claim.” Id. That being so, Plaintiff need not
       now return to the Claims Procedure disregarded by Defendants.

2020 WL 7695261, at *11.

       The Court finds that in this case, too, Defendants have failed to follow the Claims

Procedure. Defendants are correct that this case is factually distinct from Vest. In Vest, the plaintiff

received a letter and appealed the denial contained therein. Here, Plaintiff received a similar (but,

as discussed below, materially different) letter—the April Letter—but did not appeal (or purport

to appeal) anything set forth (or purportedly set forth) in the letter, including any decision

purportedly set forth in the letter. Because of this, Defendants contend that “[t]he relevant facts

between the two cases are here not the same but reversed. In Vest, that plaintiff alleged she was

waiting on Defendants to act (i.e. issue a decision on her appeal). Defendants here were waiting

for Plaintiff to request an appeal. There is no delay on the part of Defendants without a running

clock, which could have only been started by Plaintiff requesting an appeal.” (Doc. No. 34 at 4-5).

                                                  11
Defendants’ characterization is an accurate depiction of the primary difference between these two

cases. However, both Vest and this case have something important in common: in each case,

Defendants rely on the fact that the plaintiff did not comply with a procedure that is not laid out

anywhere in the Claims Procedure.

       In Vest, the Court laid out a summary of the Claims Procedure set forth the Plan:

       The Plan’s Claims Procedure, found in Section 7.12 of the Plan, enumerates the
       process as (a)-(j), with the Arbitration Clause being (j). The Claims Procedure is
       essentially summarized as: (a) a claim is presented in writing; (b)-(d) a Claims
       Official, within a reasonable time, considers the claim and issues a determination;
       if granted, an appropriate distribution will be made, or if denied, the Claims Official
       will provide written notice of denial within 90 days; (e) the Participant will have a
       reasonable opportunity to appeal; (f) review by an Administrative Committee will
       occur within 60 days, “unless special circumstances require an extension of time
       for processing” in which case a decision shall be rendered as soon as possible but
       not later than 120 days; (h) a decision will be given in writing; (i) the determination
       will be binding on all parties unless a court or arbitrator finds it constituted an abuse
       of discretion; and (j) “[f]urther review of claims shall be solely through confidential
       arbitration proceedings.”

2020 WL 7695261, at *8 (internal citations to the record omitted).

       According to this Claims Procedure, the process should have commenced with Plaintiff

making a claim in writing, followed by the Claims Official issuing a determination on the claim,

and followed (in the event of a denial) by an appeal at the claimant’s option. However, here a

representative of Defendants instead instructed Plaintiff in an email that:

               The SERP II Administrative Committee must first make a recommendation
       as to your eligibility for payment. As part of that, one of the issues that must be
       assessed is whether your position with the battery plant will be a possible violation
       of the non-competition provision of the SERP plan. To do that, we would request
       you to provide us with information about your new position, including title, job
       responsibilities and start date. We also need to know whether the battery plant is
       supplying batteries or other components to any entity other than Nissan. If so, we
       would need to know the names of those entities and what they do.

             After we receive this information, we will submit it to the Administrative
       Committee for a recommendation. Once we receive the committee’s
       recommendation, we will notify you.

                                                  12
(Doc. No. 1-4 at 2). This process outlined in the email, involving a preliminary “recommendation”

from the Administrative Committee as to eligibility, is not outlined anywhere in the Plan. The Plan

refers to the Administrative Committee only in connection with an appeal (which occurs, if at all,

only at a later stage in the Claims Procedure).

       Then, in the subsequent April Letter, Defendants provided Plaintiff with further

instructions that conflict with the Claims Procedure:

              Please be advised that under the terms of the SERP II, only Senior Vice-
       Presidents of the company, by majority vote, are empowered to make formal,
       binding decisions regarding possible breaches of the confidentiality and non-
       competition conditions of the SERP II. Consequently, an opinion from the
       Administrative Committee and/or any member of the Administrative Committee is
       advisory only.

(Doc. No. 1-3). In Vest, in which Defendants likewise relied on some alleged role of the Senior

Vice Presidents (“SVPs”) in the Claims Procedure, the Court discussed at length that a vote of the

SVPs is not required at all by the Claims Procedure and that the Plan’s reference to the SVPs is

instead found in a different section of the Plan entirely:

               The Court is confused by Defendants’ counsel’s reference to Section 2.3
       prescribing “a procedural step” and a type of review that can overturn an initial
       decision of denial. Section 2.3 appears in an entirely separate section of the Plan
       than the Claims Procedure laid out in Section 7.12; rather than discussing Claims
       Procedure, it prescribes certain obligations (of, among other things, nondisclosure
       and loyalty) of Plan participants, as well as consequences for violating such
       obligations and a mechanism for deciding whether any alleged violations have in
       fact occurred. The part of Section 2.3 that counsel appears to have been
       referencing—the second paragraph of subsection 2.3(b)—states:

               Accordingly, if the Participant is found by a majority vote of the
               Senior Vice Presidents of the Company to have violated in any way
               the restrictions and requirements imposed on him by any such
               nondisclosure and confidentiality agreement and provisions above,
               or to have engaged in any act of fraud against or disloyalty to the
               Company (as defined for purposes of Section 2.3(b), or to have
               disparaged the Company (as defined for purposes of Section 2.3(b))
               and/or its management, or if the Participant accepts any position as

                                                  13
       an employee of or a consultant to any Competing Company, then
       the Company, notwithstanding any other provision herein, will have
       no further obligation to make any payment of any benefit deemed
       accrued hereunder to the Participant or to the Participant’s
       designated beneficiary or estate.

(Id. at 10). Thus, subsection 2.3(b) indicates that if a Plan participant is suspected
of having committed any such violation, the SVPs must vote to determine whether
she has in fact committed such violation(s), in which case she is effectively
disqualified from receiving any further payment under the Plan. Beyond suggesting
that a finding (by majority SVP vote) of such disqualifying violation(s) could occur
at any time while the Company otherwise has “further obligation to
make . . . payment”—i.e., has not made all payments otherwise due to the Plan
participant—this subsection otherwise provides no information at all (and certainly
no details) on when or how this vote should occur. And Section 3.4 of the Plan
provides that payment under the Plan is made in a single lump sum paid “during
the month following the six month anniversary of the last day worked.” (Id. at 12).
The time of payment thus identified naturally would arrive after the institution of
the Claims Procedure of Section 7.12—after the making, and perhaps even after the
granting or denying, of a claim under the Claims Procedure.

        The subsection thus indicates that the SVP vote does not necessarily have
to be made at the outset of the Claims Procedure for a participant’s claim for
benefits and could instead be made after an initial determination of a claim. The
language of this provision (and its location in the Plan), indicate to the Court that it
is not part of the Claims Procedure, but rather a different avenue that Defendants
can use at any time (even after a decision to grant benefits) to deny benefits to a
Plan beneficiary deemed to have committed a violation of the kind referred to in
subsection 2.3(b).

        Thus, subsection 2.3(b) itself does not suggest that a determination by SVPs
that an employee did not commit the violations referred to in subsection 2.3(b) is a
step in the Claims Procedure, let alone a step that must come before any particular
step(s) in the Claims Procedure set forth in Section 7.12. Instead, the provision
suggests that any determination as to whether an employee committed the
violations referred to in Subsection 2.3(b) is a determination made (if at all) outside
of the Claims Procedure, at an unspecified time not tied in any way to the steps of
the Claims Procedure.

        In suggesting otherwise in his email, counsel for Defendants revealed that
Defendants simply were not following their Claims Procedure, but rather were
injecting unwarranted steps into the procedure that served to delay its completion.
In particular, while the SVPs stalled on making a determination under subsection
2.3(b), Defendants apparently ignored the time frames set out in their own Claims
Procedure in Section 7.12, which states that “[t]he decision by the review official
upon review of a claim shall be made no later than 60 days after his receipt for

                                          14
       review, unless special circumstances require an extension of time for processing,
       which extension shall be made by the Administrative Committee; in which case a
       decision shall be rendered as soon as possible, but not later than 120 days after
       receipt of such request for review.” (Doc. No. 18 at 18-19). From the Plan language,
       there is no indication that this time period may or should be stayed or otherwise
       postponed past 120 days if a determination under subsection 2.3(b) happens to
       remain pending before the SVPs. Instead, as previously discussed, the Claims
       Procedure does not mention or have any apparent temporal relationship with
       Section 2.3 of the Plan.

               Therefore, to comply with their own Claims Procedure, Defendants should
       have issued a decision on Plaintiff’s claim within 60 days, or within 120 days if
       “special circumstances” were present. Because subsection 2.3(b) contains no
       deadline, then under Defendants’ (unsupported) implied assertion that the SVPs’
       vote under subsection 2.3(b) can or should come prior to particular steps in the Plan,
       Defendants could have continued to delay into perpetuity and never given Plaintiff
       a review of her claim while waiting on the SVPs to decide whether she was
       disqualified from receiving benefits. This would not be allowable under either the
       language of the Plan or the requirements of ERISA, which mandate timeframes that
       mirror the requirements of the Plan.

2020 WL 7695261, at *9–11. Despite being on notice (from the Vest opinion) of the Court’s

rejection of Defendants’ suggestion that the SVPs are properly involved in the Claims Procedure,

Defendants make no attempt in briefing to explain how the SVPs are properly involved in the

Claims Procedure (as opposed to a decision under subsection 2.3(b) of the Plan).

       Additionally, Defendants claim that “[t]here is no delay on the part of Defendants without

a running clock, which could have only been started by Plaintiff requesting an appeal.” (Doc. No.

34 at 4-5). However, the April Letter received by Plaintiff did not include any reference to

appealing to the SVPs (or any other entity) or include any indication that he could appeal the April

Letter. In fact, the appeal contemplated in the Claims Procedure indicates that the Administrative

Committee (the entity that already issued the April Letter), is the entity that should be conducting

an appeal, thus fostering further confusion (imparted directly to Plaintiff) as to the process

Defendants now fault Plaintiff for not having started.




                                                15
       For the reasons discussed, the Complaint (and documents attached to the Complaint) reflect

that Defendants here (as in Vest) have failed to follow their own Claims Procedure, as laid out in

the Plan. 2020 WL 7695261, at *11. Plaintiff is correct that for this analysis, it does not matter

whether the April Letter was a decision, i.e., a denial (though the Court will discuss below whether

it was a decision, in considering Defendants’ alternative request for remand). Plaintiff is therefore

deemed to have exhausted his administrative remedies. See e.g., Vest, 2020 WL 7695261, at *11;

Nale, 703 F. Supp. 2d at 720. As a result, the Court finds dismissal to be inappropriate in this case.

       C. Remand

       As an alternative to dismissal, Defendants make a qualified request to remand the case.

Specifically, Defendants ask that the Court remand the case in the event (and only in the event)

that the threshold decision discussed immediately below is resolved against it. (Doc. No. 22 at 16).

Plaintiff argues that the Court should not remand the case. (Doc. No. 28 at 20-22).

               a. Decision

       Before discussing whether remand is an appropriate remedy in this case, the Court will

discuss whether the April Letter conveyed a decision—by which the Court means a binding

decision—on Plaintiff’s claim for benefits. The April Letter calls the position conveyed to Plaintiff

therein an “opinion [that] is advisory only,” i.e., an advisory opinion. Even so, Defendant argues

that the position conveyed to Plaintiff in the April Letter was a decision. But if (and only if) the

Court disagrees and finds that it was not a decision, Defendant argues, remand is appropriate. (Doc.

No. 22). Plaintiff argues that the advisory opinion was not a decision (and that whether or not it

was, remand is inappropriate). (Doc. No. 28).

       Thus, the parties seem to agree that remand is an inappropriate remedy if the April Letter

conveyed a decision on what the parties characterize as a claim for benefits made by Plaintiff.


                                                 16
(Doc. No. 34 at 6). They disagree, though, as to whether remand would be appropriate if the

advisory opinion was not a decision.

        The April Letter indicated—in what it called an advisory opinion, as noted above—that

Plaintiff was violating the non-competition provision (Section 2.3(b)) of the Plan and that so doing

“would result in a forfeiture of [Plaintiff’s] benefits” under the Plan. (Doc. No. 1-3). But the April

Letter contains language that indicates in no uncertain terms that the advisory opinion is not a final

decision. Specifically, the April Letter states that:

               Please be advised that under the terms of the SERP II, only Senior Vice-
        Presidents of the company, by majority vote, are empowered to make formal,
        binding decisions regarding possible breaches of the confidentiality and non-
        competition conditions of the SERP II. Consequently, an opinion from the
        Administrative Committee and/or any member of the Administrative Committee is
        advisory only.

(Doc. No. 1-3). Therefore, the April Letter expressly disavows that it conveyed a decision—as

opposed to mere advisory opinion—that Plaintiff’s claim is forfeited based on a (purported)

violation of the non-competition clause. Therefore, the Court finds that the advisory opinion was

not a decision.9 And the April Letter did not purport to render any decision (or even any advisory

opinion) that Plaintiff’s claim was subject to denial for any other reason. Thus, the April Letter did

not convey any decision denying Plaintiff’s claim for benefits under the Plan.

                b. Remand

        Whether or not to remand a case to a plan administrator is within the district court’s

“considerable discretion.” Bailey v. United of Omaha Life Ins. Co., 938 F. Supp. 2d 736, 749 (W.D.




9
 The Court notes that in Vest, the Court found that a similar letter was a decision. In that case, the
Court noted that the issue had not been fulsomely briefed by the parties. 2020 WL 7695261, at *8
n.9. The letter in Vest was also different from the advisory opinion presently before the Court in
several key ways, including that it did not include language specifically stating that it was not a
decision.
                                                  17
Tenn. 2013); see also Shelby Cty. Health Care Corp. v. Majestic Star Casino, 581 F.3d 355, 372–

73 (6th Cir. 2009); Javery v. Lucent Techs., Inc. Long Term Disability Plan for Mgmt. or LBA

Emps., 741 F.3d 686, 699 (6th Cir. 2014) (citing Majestic Star and Willcox v. Liberty Life

Assurance Co. of Boston, 552 F.3d 693, 703 (8th Cir. 2009)); Schmittou v. Metro. Life Ins. Corp.,

No. 3:05-CV-0013, 2013 WL 12424939, at *1 (M.D. Tenn. May 21, 2013). The Sixth Circuit has

summarized when remand is appropriate in an ERISA case as follows:

               Where a district court determines that the plan administrator erroneously
       denied benefits, a district court “may either award benefits to the claimant or
       remand to the plan administrator.” Elliott v. Metro. Life Ins. Co., 473 F.3d 613, 621
       (6th Cir.2006); DeGrado v. Jefferson Pilot Fin. Ins. Co., 451 F.3d 1161, 1175 (10th
       Cir.2006) (stating that a district court has two options after determining that a denial
       of benefits was improper: “it can either remand the case to the administrator for a
       renewed evaluation of the claimant’s case, or it can award a retroactive
       reinstatement of benefits”) (internal quotation marks omitted); see also 29 U.S.C.
       § 1132(a)(1)(B) (establishing the right of plan participants who bring suit pursuant
       to ERISA “to recover benefits due to him under the terms of his plan”).

               In Elliott, this Court set forth the principles relevant to the selection of a
       remedy for a plan administrator’s erroneous denial of benefits. The court in Elliott
       explained that “where the ‘problem is with the integrity of [the plan’s] decision-
       making process,’ rather than ‘that [a claimant] was denied benefits to which he was
       clearly entitled,’ the appropriate remedy generally is remand to the plan
       administrator.” Elliott, 473 F.3d at 622 (quoting Buffonge v. Prudential Ins. Co. of
       Am., 426 F.3d 20, 31 (1st Cir.2005)) (adopting the “flexible approach” of the First
       Circuit and emphasizing the need for district courts to have “considerable discretion
       to craft a remedy after finding a mistake in the denial of benefits.” (internal
       quotation marks omitted)).

               Remand therefore is appropriate in a variety of circumstances, particularly
       where the plan administrator’s decision suffers from a procedural defect or the
       administrative record is factually incomplete. For example, where the plan
       administrator fails to comply with ERISA’s appeal-notice requirements in
       adjudicating a participant’s claim, the proper remedy is to remand the case to the
       plan administrator “so that a ‘full and fair review’ can be accomplished.” Gagliano
       v. Reliance Standard Life Ins. Co., 547 F.3d 230, 240 (4th Cir. 2008). Courts
       adopting this position have reasoned that a procedural violation does not warrant
       the substantive remedy of awarding benefits. See id. at 241. Remand also is
       appropriate where the plan administrator merely “fail[ed] . . . to explain adequately
       the grounds of [its] decision.” Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276,
       1288 (10th Cir. 2002). In addition to procedural irregularities, an incomplete factual

                                                 18
       record provides a basis to remand the case to the plan administrator. E.g., Miller v.
       United Welfare Fund, 72 F.3d 1066, 1073–74 (2d Cir.1995) (remanding after
       determining that “[t]he present record is incomplete”).

               In contrast, where “there [was] no evidence in the record to support a
       termination or denial of benefits,” an award of benefits is appropriate without
       remand to the plan administrator. E.g., DeGrado, 451 F.3d at 1176; see Helfman v.
       GE Group Life Assurance Co., 573 F.3d 383, 396 (6th Cir.2009) (ordering remand
       to the plan administrator after determining that the record did not “clearly
       establish[ ]” that the claimant was entitled to benefits). Thus, where a plan
       administrator properly construes the plan documents but arrives at the “wrong
       conclusion” that is “simply contrary to the facts,” a court should award benefits.
       Grosz–Salomon v. Paul Revere Life Ins. Co., 237 F.3d 1154, 1163 (9th Cir. 2001).
       Under such circumstances, “remand is not justified” to give the plan administrator
       “a second bite at the apple.” Id.

Majestic Star, 581 F.3d at 373–75. Thus, Majestic Star outlines three situations warranting

remand: 1) the failure to comply with ERISA’s initial or appeal notice requirement, 2) the failure

to adequately explain the grounds of a decision (which includes the lack of a decision), and 3) the

lack of a factual record. See Basham v. Prudential Ins. Co. of Am., No. 3:11-CV-00464-CRS, 2014

WL 708491, at *8 (W.D. Ky. Feb. 24, 2014) (“[B]y failing to render a decision in the first place,

[Defendant] certainly did not ‘explain adequately the grounds of [its] decision.’”). An argument

could be made that any of these three categories are present here, due to the lack of decision, lack

of appeal notice, and lack of a factual record.

       In the primary case cited by Defendants, a procedural error by one of the defendant’s

employees caused the claimant’s claim not to be processed and so a decision was never rendered.

Hackney v. Lincoln Nat. Life Ins. Co., No. 3:11-CV-268-TBR, 2012 WL 13343, at *5 (W.D. Ky.

Jan. 4, 2012). The court found that remand was an appropriate remedy. Id. Defendants argue that

this case indicates that remand likewise is appropriate in this case, if (as the Court has found)




                                                  19
Plaintiff did not receive a decision on his claim.10 As noted above, it is true that when there is no

decision or denial of benefits in an ERISA case, this typically indicates that remand is the

appropriate remedy, due to the lack of a factual and administrative record for the district court to

rule on. E.g., Javery v. Lucent Techs., Inc. Long Term Disability Plan for Mgmt. or LBA Emps.,

741 F.3d 686, 700 (6th Cir. 2014) (noting that an appropriate reason to remand is for “further fact-

finding to supplement . . . an incomplete record”); Hackney, 2012 WL 13343, at *5 (remanding

when no determination had been made); Basham v. Prudential Ins. Co. of Am., No. 3:11-CV-

00464-CRS, 2014 WL 708491, at *4 (W.D. Ky. Feb. 24, 2014) (“[D]espite the fact that it was

properly filed, and in direct violation of ERISA regulations, [Defendant] never rendered a decision

on [Plaintiff’s long-term disability] claim . . as a result of the foregoing, the administrative record

contains little information related to [Plaintiff’s long-term disability] claim, making remand to

[Defendant] for further development thereof particularly appropriate.”).

        However, the Court is aware of (and Defendants have cited) no requirement that a lack of

decision mandates a remand. In Buck, the Court ruled on the plaintiff’s claim—without

remanding—despite the absence a denial letter or adverse determination, as the plaintiff had

exhausted his administrative remedies. Buck v. Kraft Food Glob., Inc., No. 3:04-0562, 2007 WL

433240, at *8 (M.D. Tenn. Feb. 2, 2007). In a similar case, where there had been no determination

on the plaintiff’s ERISA claim, the Court found that the claim had been “effectively denied” and

that the plaintiff “properly resorted to other ‘available remedies’ by seeking judicial review

through this lawsuit . . . the Court finds that returning his claim . . . for further consideration is not




10
  Though, as has been discussed, Defendants argue primarily that the April Letter was a decision,
they argue in the alternative that, if the Court finds the April Letter not to be a decision, remand is
the appropriate remedy.


                                                   20
warranted.” Stefansson v. Equitable Life Assur. Soc’y of U.S., No. 5:04CV40(DF), 2005 WL

2277486, at *10 (M.D. Ga. Sept. 19, 2005). Therefore, it is apparent that the Court is not required

to remand this case due to the lack of a decision.

       More generally speaking, it seems inappropriate to order a remand when the Court has

found exhaustion of administrative remedies due to Defendants’ failure to follow their own Claims

Procedure. The reasoning behind deeming a plaintiff exhausted is that a plaintiff should not be

required to continue to attempt to wade through a claims procedure that does not comply with the

law, and remanding such a claim to an employer who has shown no indication that it plans to

follow the law or the internal procedures would contravene this purpose. See e.g., Employee

Retirement Income Security Act of 1974; Rules and Regulations for Administration and

Enforcement; Claims Procedure, 65 FR 70246-01 (“Claimants should not be required to continue

to pursue claims through an administrative process that does not comply with the law [meaning

the ERISA regulations, which often refer to the relevant plan and generally treat a lack of

compliance with appropriate plan provisions as a lack of compliance with the law]. At a minimum,

claimants denied access to the statutory administrative review process should be entitled to take

that claim to a court under section 502(a) of the Act for a full and fair hearing on the merits of the

claim.”); Coontz v. Metro. Life Ins. Co., No. 1:17-CV-00015-GNS, 2017 WL 4227656, at *7 (W.D.

Ky. Sept. 22, 2017) (“Furthermore, the regulations clearly permit a claimant to seek judicial review

of his or her claim determination in the event the plan administrator fails to reach a timely decision

on the claim. See 29 C.F.R. § 2560.503-1(1). [Defendant] does not offer any explanation as to why

it should essentially be excused from complying with the time limits set forth in Section 2560.503-

1 (i)(1)(i). The Court therefore denies [Defendant’s] request for remand.”); McDowell v. Standard

Ins. Co., 555 F. Supp. 2d 1361, 1373 (N.D. Ga. 2008) (“In sum, plaintiff is deemed to



                                                 21
have exhausted his administrative remedies, and therefore, defendant’s prayer for remand or

dismissal on exhaustion grounds is denied.”).

       This seems particularly to be the case when the defendant’s culpability is the reason that

the plaintiff has been unable to get a decision or proceed through the claims procedure, as

automatically requiring a remand when there is no decision would allow a plan administrator to be

derelict, not issue a decision, and be assured a remand from the district court—without any

assurance that the plan administrator will proceed properly on remand. As one court explained:

            In light of the Court’s conclusion regarding Plaintiff’s satisfaction of
       ERISA’s exhaustion requirement, the Court finds that remand is not warranted.

                Indeed, to permit Defendants to request remand, after failing to process
       Plaintiff’s claim for 15 months, and only after Plaintiff has suffered the expense
       and delay of litigation, runs entirely contrary to the purposes of
       exhaustion . . . Granting Defendants’ request for remand at this stage of the
       proceeding based only on their own failure to process the claimant’s appeal would
       create a perverse incentive for administrators to fail to comply with their ERISA
       obligations and force claimants to resort first to litigation in order to obtain the
       initial administrative review required.

Martinez-Claib v. Bus. Men’s Assur. Co. of Am., No. 206CV479FTM34SPC, 2008 WL 899294,

at *6 (M.D. Fla. Mar. 31, 2008); see also Buck, 2007 WL 433240, at *8 (not ordering remand, and

noting that “Defendant’s culpability is high”); Hackney, 2012 WL 13343, at *3 (ordering remand,

but noting that there was no evidence of culpability in the failure to render a determination due to

employee error).

       The Court has already found that Plaintiff’s administrative remedies are deemed exhausted

by Defendants’ lack of compliance with the Claims Procedure. The Court will not remand

Plaintiff’s claim to Defendants, when there is no indication that Defendants will handle the claim

in accordance with the Claims Procedure laid out in the Plan. Though the Court has found that no

decision was ever made during the administrative process in this case (thus indicating the scenarios



                                                22
set forth in Majestic Star are present), other Courts have not found that a lack of decision mandates

a remand, and instead have kept cases where no decision was made by the plan administrator.

Therefore, the Court exercises its discretion not to remand the current case for further

administrative proceedings.11

       Therefore, the Court does not find that remand is an appropriate remedy, and Defendants’

alternative request will be denied.12

                                         CONCLUSION

       Defendants’ Motion is grounded essentially on Defendants’ contention that things should

have gone down differently—that various things should have been done but were not—at the

administrative stage. The Court agrees. But Defendants are wrong to blame this on Plaintiff. The

things that should have occurred, but did not occur, either (i) were Defendants’ responsibility to

ensure the occurrence of; and/or (ii) did not occur because Defendants failed to properly follow

their own Claims Procedure. Under these circumstances, Plaintiff should not be tagged with failure

to exhaust his administrative remedies, and Defendant should not receive the benefit of remand.




11
  Defendants arguably would have a more colorable argument for remand in this case than they
did in Delauter, were the Court permitted herein to consider the excluded email chain. That email
chain suggests that it would have been reasonable for Defendants to believe that Plaintiff was not
looking for anything more out of the administrative process, such as a real benefits determination
(denial) identified as such, or a better explanation for any purported denial, or the opportunity to
appeal. But Defendants do not invoke the email chain in making their alternative request for
remand, let alone provide a reason why these emails could be considered in connection with this
particular request even though otherwise subject to exclusion on this Motion. The Court will not
make this argument for Defendants, and so it cannot rely on this email chain to distinguish
Delauter and reach a different outcome on the request for remand.
12
  The Court notes that considerations relevant to this discussion include what all is encompassed
within the administrative record, and whether or not discovery will be allowed, in this matter.
Currently pending before the Court is Plaintiffs’ Motion to Compel Defendants to Supplement the
Administrative Record and to Take Discovery. (Doc. No. 36). The Court expresses no opinion on
the merits of that motion at the current juncture.
                                                 23
For the reasons discussed herein, the Motion will be denied.

An appropriate order will be entered.


                                             ____________________________________
                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




                                        24
